Citation Nr: 1738581	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-06 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned for posttraumatic stress disorder (PTSD), currently evaluated at 30 percent, prior to September 12, 2012, and 50 percent thereafter.

2.  Entitlement to increases in the "staged" ratings assigned for cervical myofascial pain syndrome (neck disability), currently evaluated at 10 percent, prior to September 12, 2012, and 40 percent thereafter.

3.  Entitlement to increases in the "staged" ratings assigned for chronic strain of the thoracolumbar spine (back disability), currently evaluated at 10 percent, prior to September 12, 2012, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2006 to August 2011. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the disabilities at issue and assigned initial disability ratings of 30 percent for PTSD and 10 percent, each, for back and neck disabilities.  In an interim December 2012 rating decision, the RO granted "staged" ratings of 50 percent for PTSD and 40 percent, each, for back and neck disabilities, all effective September 12, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues are characterized above to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

(The Board notes that the Veteran also initiated appeals of the ratings assigned for migraines and a left great toe disability.  However, in his March 2013 substantive appeal, he limited his appeal to the conditions listed above.  Thus, the matters of the left great toe and migraine ratings are no longer in appellate status.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his March 2013 substantive appeal (received on a VA Form 9), the Veteran expressly stated that he was seeking "the greatest level of service connection possible for my claimed conditions back to my earliest claim date."  In addition, he asserted that the severity of his conditions as evaluated in September 2012 did not reflect any worsening since separation from service (i.e., that his conditions had been at that severity throughout the period on appeal.)  In essence, he seeks ratings in excess of 50 (PTSD) and 40 (back and neck) percent from the date of initial grant of service connection (the day after separation from active service.)  Adjudicating this appeal requires a complete and accurate clinical portrait of the severity of the conditions at issue, which in turn requires remand for additional development.

First, on September 2012 VA examinations, the Veteran presented with symptoms suggesting significant impairment (e.g., intermittent inability to perform activities of daily living due to PTSD, back and neck pain requiring posture changes every 10-15 minutes).  Additionally, as noted above, he contends that the current ratings assigned are inadequate to compensate for his disabilities (i.e., that they are worse than shown on September 2012 VA examination.)  However, the Veteran's claims file lacks any record of medical treatment for any condition throughout the entire period on appeal (from August 2011.)  As the medical examinations of record (and the Veteran's statements, which imply that the examinations underestimated the severity of his disabilities) suggest impairment that would seem to require medical treatment, remand is required to provide the Veteran opportunity to identify any pertinent records that should be associated with his file.

Second, the examinations of record (and the nexus opinions included therein) may be based on an incomplete (and therefore potentially inaccurate) factual premise.  Specifically, the Veteran's Vocational Rehabilitation & Employment (VR&E) folder was associated with his claims file in July 2017.  Some documents contained therein appear to contradict findings on VA examination.  For example, a September 2015 Rehabilitation Closure Statement indicates that the Veteran took a one-year hiatus from the MBA program at Harvard to focus on a start-up company he was developing with a classmate.  Following graduation from that program, which was described as "exceptionally challenging" and suited for "self-sufficient" candidates, the Veteran received multiple job offers, accepting one that included supervisory responsibilities.  He maintained his role as Director of the start-up, which had expanded to 11 full-time employees.  He had recently married.  However, on September 2012 VA examination, the examiner reported the Veteran had withdrawn from the Harvard MBA program due to lack of enthusiasm and increased functional impairment, that he had difficulty establishing and maintaining effective relationships, and that he had an intermittent inability to perform activities of daily living.  He was assigned a GAF score of 49, consistent with serious impairment in occupational and social functioning (e.g., no friends, unable to work).   In essence, the presentation of social and occupational functional impairment (i.e., the basis for assigning a rating for psychiatric disabilities) on VA examination and in the (newly associated) VR&E documentation appears inconsistent.  Consequently, additional examination is needed to review the complete record and reconcile any apparent inconsistencies.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his service-connected PTSD and neck and back disabilities.  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for an orthopedic examination to determine the nature and severity of his service-connected back and neck disabilities throughout the period on appeal (since August 2011).  (If, in the opinion of the examiner, a neurological or other expert consultation is deemed necessary, such consultation should be arranged.) 

The entire record must be reviewed by the examiner(s) in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner(s) should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to each disability.

The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 

The examiner is also asked to respond to the Veteran's lay reports of symptoms and opine as to whether such reports are consistent with the clinical evidence of record, TO SPECIFICALLY INCLUDE STATEMENTS DOCUMENTED IN HIS VR&E FOLDER.  In responding, the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records (if associated with the claims file), and address any discrepancies in the nature and severity of impairment found on prior VA examinations (e.g., range of motion, pain, and fatigue). 

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the scope, nature, and severity of his service-connected PTSD throughout the period on appeal (since August 2011).  The Veteran's record must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify each symptom of PTSD (and any related disabilities) found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 30 percent (prior to September 12, 2012) or 50 percent (from that date) (or any other symptoms of similar gravity).  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

The examiner is also asked to respond to the Veteran's lay reports of symptoms and opine as to whether such reports are consistent with the clinical evidence of record, TO SPECIFICALLY INCLUDE EVIDENCE OF SOCIAL AND OCCUPATIONAL FUNCTIONING DOCUMENTED IN HIS VR&E FOLDER.  In responding, the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records (if associated with the claims file), and address any discrepancies in the nature and severity of impairment found on prior VA examinations. 

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


